Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on December 15, 2021 has been entered.

Status
This instant application No. 16/205515 has claims 1-20 pending.  

Priority
Applicant did not claim for any domestic or foreign priority. The effective filing date of this application is November 30, 2018.

Claim Objections
Claims 1-2, 9, 14-18, and 20 have been objected to for the following reasons: minor informalities. Please see objections below, along with suggested amendments.

Claim 1 – grammatical error
“	… in response to the identifying of the particular ones of the allocated objects in the global data dictionary that relate to the problem, collecting and storing in the global data dictionary, by the computer device utilizing the system trace module of the virtual machine, additional native backend class data from the operating system on the native system layer that was not originally abstracted, the additional native backend class data being references to the allocated program objects that relate to the application; …”   
Claim 2 – grammatical error
“ … purging, by the computer device, the global data dictionary, upon termination of the virtual machine.”
Claim 9 – grammatical error
“ … wherein the socket options include a file descriptor, an internet protocol address, and a port identifier.”
Claim 14 – grammatical error
“	… in response to the identifying of the particular ones of the allocated objects in the global data dictionary that relate to the problem, collecting and storing in the global data dictionary, by the system trace module of the virtual machine, additional native backend class data from the operating system on the native system layer that was not originally abstracted, the additional native backend class data being references to the allocated program objects that relate to the application;”
Claim 15 – grammatical errors
“ … wherein the program instructions cause the computing device to initialize the virtual machine,[[;]] and wherein the allocating of the program objects comprises allocating program objects in an object heap of the virtual machine.”
Claim 16 – grammatical errors
, into the virtual machine, the system defined class.”
Claim 17 – grammatical errors
“	… program instructions to collect and store in the global data dictionary, by the system trace module of the virtual machine, additional native backend class data from the operating system on the native system layer that was not originally abstracted, in response to the identifying of the particular ones of the allocated objects in the global data dictionary that relate to the problem, the additional native backend class data being references to the allocated program objects that relate to the application;”
Claim 18 – grammatical error
“ … wherein the abstracted object data includes socket options, and wherein the socket options include a file descriptor, an internet protocol address, and a port identifier.”
Claim 20 – grammatical errors
“ … further comprising: 6244-402416Appl. No. 16/205,515P201704747US01 
program instructions to load, into the virtual machine, the system defined class; and 
program instructions to purge the global data dictionary, upon termination of the virtual machine.”
Claims 14, 16, 17, and 20 – add hyphen to the adjective “system defined”
“	… system-defined class…”


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, these claims recite language, with emphasis of the boldfaced, italicized section.
Claim 1 – 
“ …	in response to the identifying the particular ones of the allocated objects in the global data dictionary that relate to the problem, collecting and storing in the global data dictionary, by the computer device utilizing the system trace module of the virtual machine, additional native backend class data from the operating system on the native system layer that was not originally abstracted, …”
Claim 14 – 
“ …	in response to the identifying the particular ones of the allocated objects in the global data dictionary that relate to the problem, collecting and storing in the global data dictionary, by the system trace module of the virtual machine, additional native backend class data from the operating system on the native system layer that was not originally abstracted, …”
Claim 17 – 
“ … 	in response to the identifying the particular ones of the allocated objects in the global data dictionary that relate to the problem, collecting and storing in the global data dictionary, by the system trace module of the virtual machine, additional native backend class data from the operating system on the native system layer that was not originally abstracted, …”
For this boldfaced, italicized subject matter, the Applicant specification discloses that: 
“In step 750, a system defined class (for example, the application 210) is run. In step 760, program objects that relate to the system defined class are allocated to, for example, Java heap 240. In step 770, the trace module 220 is initialized. In step 780, object references associated with native system resources 310 are collected and stored in the global data dictionary 260. In step 790, the system waits for a trace event” – see Paragraph [0081]. 
This disclosure states that collecting and storing in the global dictionary takes place after an application or system defined class is run; not “in response to the identifying the particular ones of the allocated objects in the global data dictionary that relate to the problem” – as claimed.
Therefore, there is a lack of written description for this subject matter of claims 1, 14, and 17. 

Furthermore, these claims recite the following features, with emphasis of the boldfaced, italicized section.
Claim 1 – 
“ …	in response to the identifying the particular ones of the allocated objects in the global data dictionary that relate to the problem, collecting and storing in the global data dictionary, by the computer device utilizing the system trace module of the virtual machine, additional native backend class data from the operating system on the native system layer that was not originally abstracted, …”
Claim 14 – 
“ …	in response to the identifying the particular ones of the allocated objects in the global data dictionary that relate to the problem, collecting and storing in the global data dictionary, by the system trace module of the virtual machine, additional native backend class data from the operating system on the native system layer that was not originally abstracted, …”
Claim 17 – 
“ … 	in response to the identifying the particular ones of the allocated objects in the global data dictionary that relate to the problem, collecting and storing in the global data dictionary, by the system trace module of the virtual machine, additional native backend class data from the operating system on the native system layer that was not originally abstracted, …”
For this subject matter, the Applicant specification discloses multiple examples of backend data: 
“As can be seen in the following three examples, the trace module 220 generates integrated trace data (also referred to as consolidated data) that includes both the abstracted data and the native backend system/class data. Embodiments of the invention produce the integrated trace data so that more information (the integrated trace data) is available, for example, for diagnosing a problem by the native backend data that is applicable to the problem” – see Paragraph [0076].
“The following is an illustrative example in the Java environment of how embodiments of the invention integrate abstracted data and native backend system/class data to produce integrated trace data. 
…

native backend data 
{ 
int linger; 
int keepalive; 
int recvbuf; int sendbuf; int nodelay; int timeout; 
}” – see Paragraph [0077].
“The following is an illustrative example in an open-source, cross platform JavaScript runtime environment (such as a Node.js environment) of how embodiments of the invention integrate abstracted data and native backend (system) data to produce integrated trace data. 
… 
native backend data 
{ 
int attributes; 
int *fds; 
int limits; 
int cpu; int nice; 
int realtime; char **libs; 
}” – see Paragraph [0078]. 
native backend (system) data to produce integrated trace data. 
…

native backend data 
{ 
int fd; 
int node; int mode; 
time *time; 
int size; 
int nlinks; 
}” – see Paragraph [0079].
For this subject matter, the Applicant specification discloses the following relation between an abstract object and the backend data: 
 “In embodiments, the abstract data is collected from the object memory itself, and the system data is collected by invoking a predefined method on the object that is responsible for extracting the backend data pertinent to the abstract object” – see Paragraph [0084]. 
From the disclosures above, note that backend data is extracted from the collected system data. 
The backend data is not collected or stored itself.  
Therefore, there is a lack of written description for subject matter of claim 7. 
Examiner recommends that Applicant clarify the claim scope to make it consistent with specification disclosures.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Independent claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 has indefinite language in regards to the application.  In the first element of the claim that establishes the application – the application is progressing, as you build the global data dictionary.  The progression of the application would imply to those of ordinary skill in the art as an act of running.  The next limitation establishes an express limitation of running the application.   
It is unclear on the status of the application during the building of the global data dictionary as a subsequent functional limitation of running would imply some other meaning of the act of progressing.   
Due to this confusion, one of ordinary skill in the art would question the bounds of progressing the application to build the global data dictionary.
This makes the claim scope indefinite. 
Examiner recommends that Applicant clarify the claim scope.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 10, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peacock et al. (Pub. No. US2010/0251219; hereinafter Peacock) in view of Liang et al. (Pub. No. US2004/0060058; hereinafter Liang) in view of Lu et al. (Pub. No. US2018/0046565 published on February 15, 2018; hereinafter Lu) in view of Goodman et al. (NPL titled “HadoopCL2: Motivating the Design of a Distributed, Heterogeneous Programming System With Machine-Learning Applications” in March 2016; hereinafter Goodman).
Regarding claim 1, Peacock discloses the following: 
(Currently Amended) A method comprising: 
opening, by a computer device, a global data dictionary of a virtual machine running on a Java layer of the computer device, wherein the global data dictionary stores class data in the form of references of respective allocated 
Peacock teaches opening, by a computer device, a global data dictionary or weak hash map of a virtual machine, e.g. VM or JVM [0002, 0025], running on a Java layer, e.g. “Java.RTM. 2 Platform (Java and JVM are registered trademarks of Sun Microsystems, Inc., in the United States and/or other countries.)” [0025], of the computer device [0002, 0017], the step of opening is evidenced by “creating a weak hash map entry, said associating comprising assigning the target object to a key of the weak hash map entry, and said associating comprising assigning the target state info object to a value of the weak hash map entry” [0002], wherein the global data dictionary or weak hash map [0025; FIG. 1B, Element 41] stores class data in the form of references, e.g. key-value entries [0025], associated with allocated respective program objects, such as a target object, an application object, and target state info object [0026], wherein the global data dictionary is built over time as an application progresses [0017; Claim 2 of Peacock], e.g. “The heap space 30 represents memory spaces for application programs executed by the virtual machine 20…The heap space 30 is a data area from which memory for all class instances and arrays is allocated at runtime of the virtual machine 20 while executing the threads” [0017])
running, by the computer device, the application on the virtual machine; 
(Peacock teaches running, by the computer device, the application on the virtual machine [0002, 0017], as evidenced by “the application object running on the virtual machine” [0002] and “application programs executed by the virtual machine” [0017])
allocating, by the computer device, program objects that relate to the application, thereby generating allocated program objects that relate to the application; 
(Peacock teaches allocating, by the computer device, program objects, e.g. “class instances and arrays is allocated at runtime of the virtual machine” [0017] and “allocation and garbage collection of objects in the heap space are performed by a memory management component of the virtual machine” [0033], that relate to the application [0017], e.g. “application programs” [0017], thereby generating allocated program objects that relate to the application [0017, 0033])
initializing, by the computer device, a system trace module on the virtual machine; 
(Peacock teaches initializing, by the computer device, a system trace module, e.g. “The trace engine 25 is a system program of the virtual machine 20” [0013], on the virtual machine [0019], e.g. “trace engine 25 is triggered to perform a trace action specified when the virtual machine 20 had been commenced” [0019])

triggering, by the computer device, the system trace module to access the global data dictionary in response to a trace event, the trace event indicating a problem; 
(Peacock teaches triggering, by the computer device, the system trace module [0019] to access the global data dictionary in response to a trace event [0023], e.g. “When a triggering event pertaining to the target object 32 occurs for the first time, the target state info object 51 is created and the state information of the target object 32 is stored. Thereafter, the target state info object 51 cumulates specified instances of state information of the target object 32 for each triggering event that occurs pertaining to the target object 32” [0023], the trace event indicating a problem, e.g. “The trace engine 25 is configured to transfer the content of the target state info object 51 when a condition is satisfied. Such condition may be, inter alia, a catastrophic problem within the application program” [0024])

However, Peacock does not disclose the following:
allocating, by the computer device, program objects that relate to the application from an operating system on a native system layer onto the virtual machine on the Java layer, thereby generating allocated program objects that relate to the application; 
Liang.
(Liang teaches allocating, by the computer device, program objects [0045, 0053] – see evidence that “the class (or objects of the class) is stored in memory” [0053] - that relate to the application [0042, 0044] from an operating system on a native system layer [0045] onto the virtual machine on the Java layer or environment [0004], e.g. “loads in native functions 207 via operating system 209 into the virtual machine implementation and stores the loaded native functions 207 in memory” [0045], thereby generating/creating allocated program objects that relate to the application [0044-0045], e.g. ” As new objects are created, they are stored in the garbage-collected heap” [0045]. 
For further evidence of allocating program objects that relate to the application from an operating system, Liang cites that “memory 213 may include a class and method area for classes and a native function area for native functions” [0045])
This teaching of Liang suggests that the allocating step of Peacock can be performed with teachings of Liang.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock with the teachings of Liang. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been for an operating system to “handle a number of primitive functions for the virtual machine implementation” [0043 – Liang].

However, Peacock in view of Liang does not disclose the following:
(1)	identifying, by the computer device, particular ones of the allocated program objects in the global data dictionary that relate to the problem of the trace event; [[and]] 
(2)	in response to the identifying the particular ones of the allocated objects in the global data dictionary that relate to the problem, collecting and storing in the global data dictionary, by the computer device utilizing the system trace module of the virtual machine, additional native backend class data from the operating system on the native system layer that was not originally abstracted, the additional native backend class data being references to the allocated program objects that relate to the application; and 
Nonetheless, this feature would have been made obvious, as evidenced by Lu.
(1) (Lu teaches identifying, by the computer device, particular ones of the allocated program objects in the global data dictionary or heap [0099] that relate to the problem of the trace event [0095], e.g. “identifies concurrent pairs of the candidate operations, each pair accessing a respective common object and having at least one write operation. These candidate pairs represent potential DCbugs. At block 1008, the DCatch system uses run-time analysis tools to identify to determine which potential DCbugs are actual DCbugs” [0095; FIG. 10A, Element 1006])
(2) (Lu teaches, in response to the identifying the particular ones of the allocated objects in the global data dictionary [0099, 0106] that relate to the problem [0095], collecting and storing in the global data dictionary, by the computer device utilizing the system trace module of the virtual machine, additional native backend class data, such as HB rules [0071, 0094], from the operating system [0059] on the native system layer [0105] that was not originally abstracted, evidenced by current extraction [0094], e.g. “the IDs allow DCatch trace analysis to correctly apply HB rules. For every thread-related and event-related operation, the ID may be an object hashcode of the corresponding thread object and event object, respectively. Each RPC-related and socket-related operation may have a unique ID for each RPC-call instance and each socket-message. These RPC and socket related IDs may be generated by tagging each RPC call and each socket message with a random number at run time.” [0105], the additional 
These teachings of Lu are applicable to objects in the global dictionary of Peacock in view of Liang.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock in view of Liang with the teachings of Lu. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to promote detecting concurrency errors according to backend class data, such as HB rules: “The four components include tracing, applying HB rules, triage to identify significant potential DCbugs, and triggering of the significant DCbugs. The example DCatch system is described with reference to FIGS. 10A and 10B. FIG. 10A is a flowchart diagram of an example system for detecting concurrency errors that shows the sequence of the basic operations” [0095 – Lu].

However, Peacock in view of Liang in view of Lu does not disclose the following:
consolidating, by the computer device[[,]] in an application layer, the additional native backend class data with a timestamp 
Nonetheless, this feature would have been made obvious, as evidenced by Grossman.
(Grossman discloses consolidating, by the computer device in an application layer, the additional native backend class data [Section 3.6 HCL2-APARAPI, Paragraph 3; 3.7 Native Profiling and Debugging Tools, All Paragraphs] with abstracted object data that corresponds to the particular ones of the program objects [Section 3.5 HCL2 Runtime, Paragraph 7, Items #1 thru #3; 3.7 Native Profiling and Debugging Java objects in a format that OpenCL can process” [Section 3.5 HCL2 Runtime, Paragraph 7, Items #1 thru #3]) 
This consolidating technique of Grossman is well-known for environments with Java objects of Peacock in view of Liang in view of Lu, in order to yield predictable result. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock in view of Liang in view of Lu with the teachings of Grossman. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale D.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
The predictable result would have been as follows: “This produces a visual timeline of input aggregation,
output dumping, kernel processing, thread blocking, and
other important HCL2-specific states” [3.7 Native Profiling and Debugging Tools, Paragraph 3 – Grossman].
Regarding claim 2, Peacock in view of Liang in view of Lu in view of Grossman disclose the following: 
further comprising: 
initializing, by the computer device, the virtual machine; and 
(Peacock teaches initializing, by the computer device [0014], the virtual machine, e.g. “starting a virtual machine 20 with trace options” [0019]. 
The computer device is cited as a “computer system 90” which “is the hardware platform in which the virtual machine 20 executes” [0014])
purging, by the computer device, the global data dictionary upon termination of the virtual machine.  
(Peacock teaches purging or dumping, by the computer device, the global data dictionary or entries of a weak hash map [0034] upon termination of the virtual machine, e.g. “When the virtual machine crashes, the virtual machine creates a system dump of entries of the WeakHashMap. Consequently, the target object and the target state info object survive a termination of the virtual machine as application objects in a system dump” [0034])
Regarding claim 3, Peacock in view of Liang in view of Lu in view of Grossman disclose the following: 
further comprising loading, by the computer device, the application into the virtual machine.  
(Liang teaches loading, by the computer device, the application [0042] into the virtual machine, e.g. “The virtual machine implementation itself includes a dynamic class loader and verifier 211, a native function loader 215, memory 213 and execution engine 217. The dynamic class loader and verifier 211 loads application classes 203 and library classes 205 via operating system 209 into a memory 213” [0044])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock with the teachings of Liang. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Use the feature of Liang to load the application class into the virtual machine of Peacock.
The motivation would have been to load in application classes, which “typically constitute programs to be executed by the virtual machine implementation that have been compiled to virtual machine instructions” [0042 – Liang]. 
Regarding claim 5, Peacock in view of Liang in view of Lu in view of Grossman disclose the following: 
wherein the system trace module is a signal handler that is invoked when the application is intercepted with a pre-defined signal.  
(Peacock teaches that the system trace module or trace engine is a signal/event handler that is invoked when the application is intercepted, e.g. “When the target object 32 of the application object 31 is invoked, the trace engine 25 is triggered to perform a trace action specified when the virtual machine 20 had been commenced” [0019], with a pre-defined signal or specified trace option [0019])
Regarding claim 7, Peacock in view of Liang in view of Lu in view of Grossman disclose the following: 
wherein the operating system resides on the computer device.  
(Liang teaches that the operating system [0045] resides on the computer device or compute system [0037])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock with the teachings of Liang. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Use the teaching of Liang on the computer device of Peacock.
The motivation would have been to benefit from “computer system 1 used to execute the software of an embodiment of the invention” [0037 – Liang].
Regarding claim 10, Peacock in view of Liang in view of Lu in view of Grossman disclose the following: 
wherein the trace event is selected from the group consisting of a user signal, startup of the virtual machine, shutdown of the virtual machine, a particular routine being entered, a particular routine being exited, a specific exception being thrown, and a predefined trace point being hit.  
(Peacock teaches that the trace event is a startup of the virtual machine, e.g. “the virtual machine 20 had been commenced
Regarding claim 14, Peacock in view of Liang in view of Lu in view of Grossman disclose the following: 
(Currently Amended) A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: 
open a global data dictionary of a virtual machine running on a Java layer of the computing device, wherein the global data dictionary stores class data in the form of references f respective allocated 
(Peacock teaches opening a global data dictionary or weak hash map of a virtual machine, e.g. VM or JVM [0002, 0025], running on running on a Java layer, e.g. “Java.RTM. 2 Platform (Java and JVM are registered trademarks of Sun Microsystems, Inc., in the United States and/or other countries.)” [0025], of the computer device [0002, 0017], the step of opening is evidenced by “creating a weak hash map entry, said associating comprising assigning the target object to a key of the weak hash map entry, and said associating comprising assigning the target state info object to a value of the weak hash map entry” [0002], wherein the global data dictionary or weak hash map [0025; FIG. 1B, Element 41] stores class data in the form of references, e.g. key-value entries [0025], of respective allocated program objects, such as a target object, an application object, and target state info object [0026])
run a system defined class on the virtual machine; 
(Peacock teaches running a system defined class on the virtual machine [0002, 0017], as evidenced by “the application object running on the virtual machine” [0002] and “application programs executed by the virtual machine” [0017])
allocate program objects that relate to the system defined class, thereby generating allocated program objects that relate to the system defined class; 
Peacock teaches allocating program objects, e.g. “class instances and arrays is allocated at runtime of the virtual machine” [0017] and “allocation and garbage collection of objects in the heap space are performed by a memory management component of the virtual machine” [0033], that relate to the system defined class [0017] on a native system layer [0045], e.g. “application programs” [0017], thereby generating allocated program objects that relate to the system defined class [0017, 0033])
initialize a system trace module on the virtual machine; 
(Peacock teaches initializing a system trace module, e.g. “The trace engine 25 is a system program of the virtual machine 20” [0013], on the virtual machine [0019], e.g. “trace engine 25 is triggered to perform a trace action specified when the virtual machine 20 had been commenced” [0019])

trigger the system trace module to access the global data dictionary in response to a trace event, the trace event indicating a problem; 6244-402414Appl. No. 16/205,515P201704747US01 
(Peacock teaches triggering the system trace module [0019] to access the global data dictionary in response to a trace event [0023], e.g. “When a triggering event pertaining to the target object 32 occurs for the first time, the target state info object 51 is created and the state information of the target object 32 is stored. Thereafter, the target state info object 51 cumulates specified instances of state information of the target object 32 for each triggering event that occurs pertaining to the target object 32” [0023], the trace event indicating a problem, e.g. “The trace engine 25 is configured to transfer the content of the target state info object 51 when a condition is satisfied. Such condition may be, inter alia, a catastrophic problem within the application program” [0024])

However, Peacock does not disclose the following:
allocate program objects that relate to the system defined class from an operating system on a native system layer onto the virtual machine on the Java layer, thereby generating allocated program objects that relate to the system defined class; 
Nonetheless, this feature would have been made obvious, as evidenced by Liang.
(Liang teaches allocating, by the computer device, program objects [0045, 0053] – see evidence that “the class (or objects of the class) is stored in memory” [0053] - that relate to the application [0042, 0044] from an operating system on a native system layer [0045] onto the virtual machine on the Java layer or environment [0004], e.g. “loads in native functions 207 via operating system 209 into the virtual machine implementation and stores the loaded native functions 207 in memory” [0045], thereby generating/creating allocated program objects that relate to the application [0044-0045], e.g. ” As new objects are created, they are stored in the garbage-collected heap” [0045]. 
For further evidence of allocating program objects that relate to the application from an operating system, Liang cites that “memory 213 may include a class and method area for classes and a native function area for native functions” [0045])
This teaching of Liang suggests that the allocating step of Peacock can be performed with teachings of Liang.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock with the teachings of Liang. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been for an operating system to “handle a number of primitive functions for the virtual machine implementation” [0043 – Liang].

However, Peacock in view of Liang does not disclose the following:
(1)	identify particular ones of the allocated program objects in the global data dictionary that relate to the problem of the trace event; [[and]] 
(2)	in response to the identifying the particular ones of the allocated objects in the global data dictionary that relate to the problem, collecting and storing in the global data dictionary, by the system trace module of the virtual machine, additional native backend class data from the operating system on the native system layer that was not originally abstracted, the additional native backend class data being references to the allocated program objects that relate to the application; Nonetheless, this feature would have been made obvious, as evidenced by Lu.
(1) (Lu teaches identifying, by the computer device, particular ones of the allocated program objects in the global data dictionary or heap [0099] that relate to the problem of the trace event [0095], e.g. “identifies concurrent pairs of the candidate operations, each pair accessing a respective common object and having at least one write operation. These candidate pairs represent potential DCbugs. At block 1008, the DCatch system uses run-time analysis tools to identify to determine which potential DCbugs are actual DCbugs” [0095; FIG. 10A, Element 1006])
(2) (Lu teaches, in response to the identifying the particular ones of the allocated objects in the global data dictionary [0099, 0106] that relate to the problem [0095], collecting and storing in the global data dictionary, by the computer device utilizing the system trace module of the virtual machine, additional native backend class data, such as HB rules [0071, 0094], from the operating system [0059] on the native system layer [0105] that was not originally abstracted, evidenced by current extraction [0094], e.g. “the IDs allow DCatch trace analysis to correctly apply HB rules. For every thread-related and event-related operation, the ID may be an object hashcode of the corresponding thread object and event object, respectively. Each RPC-related and socket-related operation may have a unique ID for each RPC-call instance and each socket-message. These RPC and socket related IDs may be generated by tagging each RPC call and each socket message with a random number at run time.” [0105], the additional 
These teachings of Lu are applicable to objects in the global dictionary of Peacock in view of Liang.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock in view of Liang with the teachings of Lu. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to promote detecting concurrency errors according to backend class data, such as HB rules: “The four components include tracing, applying HB rules, triage to identify significant potential DCbugs, and triggering of the significant DCbugs. The example DCatch system is described with reference to FIGS. 10A and 10B. FIG. 10A is a flowchart diagram of an example system for detecting concurrency errors that shows the sequence of the basic operations” [0095 – Lu].

However, Peacock in view of Liang in view of Lu does not disclose the following:
and consolidate, in the application layer, the additional native backend class data , thereby producing integrated trace data in a trace log with a timestamp.  
Nonetheless, this feature would have been made obvious, as evidenced by Grossman.
(Grossman discloses consolidating, by the computer device in an application layer, the additional native backend class data [Section 3.6 HCL2-APARAPI, Paragraph 3; 3.7 Native Profiling and Debugging Tools, All Paragraphs] with abstracted object data that corresponds to the particular ones of the program objects [Section 3.5 HCL2 Runtime, Paragraph 7, Items #1 thru #3; 3.7 Native Profiling and Debugging Java objects in a format that OpenCL can process” [Section 3.5 HCL2 Runtime, Paragraph 7, Items #1 thru #3]) 
This consolidating technique of Grossman is well-known for environments with Java objects of Peacock in view of Liang in view of Lu, in order to yield predictable result. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock in view of Liang in view of Lu with the teachings of Grossman. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale D.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
The predictable result would have been as follows: “This produces a visual timeline of input aggregation,
output dumping, kernel processing, thread blocking, and
other important HCL2-specific states” [3.7 Native Profiling and Debugging Tools, Paragraph 3 – Grossman].
Regarding claim 15, Peacock in view of Liang in view of Lu in view of Grossman disclose the following: 
wherein the program instructions cause the computing device to initialize the virtual machine; and 
(Peacock teaches initializing, by the computer device [0014], the virtual machine, e.g. “starting a virtual machine 20 with trace options” [0019]. 
The computer device is cited as a “computer system 90” which “is the hardware platform in which the virtual machine 20 executes” [0014])
wherein the allocating the program objects comprises allocating program objects in an object heap of the virtual machine.  
(Peacock teaches that allocating the program objects comprises allocating program objects in an object heap, e.g. “allocation and garbage collection of objects in the heap space” [0033], of the virtual machine [0017, 0033], e.g. “Heaps in the heap space 30 are allocated and are garbage collected by the virtual machine 20. The heap space 30 is shared among all threads of application programs in the virtual machine 20. The heap space 30 is a data area from which memory for all class instances and arrays is allocated at runtime of the virtual machine 20 while executing the threads” [0017])
Regarding claim 16, Peacock in view of Liang in view of Lu in view of Grossman discloses the following: 
wherein the program instructions cause the computing device to load into the virtual machine the system defined class.  
(Liang teaches loading into the virtual machine the system defined class, e.g. “The virtual machine implementation itself includes a dynamic class loader and verifier 211, a native function loader 215, memory 213 and execution engine 217. The dynamic class loader and verifier 211 loads application classes 203 and library classes 205 via operating system 209 into a memory 213” [0044])
It would be beneficial to use the technique of Liang to load the system defined class into the virtual machine of Peacock.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock with the teachings of Liang. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale D.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Liang]. 
Regarding claim 17, Peacock in view of Liang in view of Lu in view of Grossman disclose the following: 
(Currently Amended) A system comprising: 
a processor, a computer readable memory, and a computer readable storage medium; 
(Peacock discloses a processor [0042; Claim 13 of Peacock], a computer readable memory [0042], and a computer readable storage medium [0042; Claim 13 of Peacock])
program instructions to open a global data dictionary of a virtual machine running on a Java layer of a computing device, wherein the global data dictionary stores class data in the form of references of respective allocated program objects; 
(Peacock teaches opening a global data dictionary or weak hash map of a virtual machine, e.g. VM or JVM [0002, 0025], running on running on a Java layer, e.g. “Java.RTM. 2 Platform (Java and JVM are registered trademarks of Sun Microsystems, Inc., in the United States and/or other countries.)” [0025], of the computer device [0002, 0017], the step of opening is evidenced by “creating a weak hash map entry, said associating comprising assigning the target object to a key of the weak hash map entry, and said associating comprising assigning the target state info object to a value of the weak hash map entry” [0002], wherein the global data dictionary or weak hash map [0025; FIG. 1B, Element 41] stores class data in the form of references, e.g. key-value entries [0025], of respective allocated program objects, such as a target object, an application object, and target state info object [0026])
program instructions to run a system defined class on the virtual machine; 
(Peacock teaches running a system defined class on the virtual machine [0002, 0017], as evidenced by “the application object running on the virtual machine” [0002] and “application programs executed by the virtual machine” [0017])
program instructions to allocate program objects that relate to the system defined class, thereby generating allocated program objects that relate to the system defined class; 
(Peacock teaches allocating program objects, e.g. “class instances and arrays is allocated at runtime of the virtual machine” [0017] and “allocation and garbage collection of objects in the heap space are performed by a memory management component of the virtual machine” [0033], that relate to the system defined class [0017], e.g. “application programs” [0017], thereby generating allocated program objects that relate to the system defined class [0017, 0033])
program instructions to initialize a system trace module on the virtual machine; 
(Peacock teaches initializing a system trace module, e.g. “The trace engine 25 is a system program of the virtual machine 20” [0013], on the virtual machine [0019], e.g. “trace engine 25 is triggered to perform a trace action specified when the virtual machine 20 had been commenced” [0019])

program instructions to trigger the system trace module to access the global data dictionary in response to a trace event, the trace event indicating a problem;  6244-402414Appl. No. 16/205,515P201704747US01 
(Peacock teaches triggering the system trace module [0019] to access the global data dictionary in response to a trace event [0023], e.g. “When a triggering event pertaining to the target object 32 occurs for the first time, the target state info object 51 is created and the state information of the target object 32 is stored. Thereafter, the target state info object 51 cumulates specified instances of state information of the target object 32 for each triggering event that occurs pertaining to the target object 32” [0023], the trace event indicating a problem, e.g. “The trace engine 25 is configured to transfer the content of the target state info object 51 when a condition is satisfied. Such condition may be, inter alia, a catastrophic problem within the application program” [0024])
wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory.  
(Peacock discloses that wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory [0042, 0044-0045])

However, Peacock does not disclose the following:
program instructions to allocate program objects that relate to the system defined class from an operating system on a native system layer onto the virtual machine on the Java layer, thereby generating allocated program objects that relate to the system defined class; 
Nonetheless, this feature would have been made obvious, as evidenced by Liang.
(Liang teaches allocating, by the computer device, program objects [0045, 0053] – see evidence that “the class (or objects of the class) is stored in memory” [0053] - that relate to the application [0042, 0044] from an operating system on a native system layer [0045] onto the virtual machine on the Java layer or environment [0004], e.g. “loads in native functions 207 via operating system 209 into the virtual machine implementation and stores the loaded native functions 207 in memory” [0045], thereby generating/creating allocated program objects that relate to the application [0044-0045], e.g. ” As new objects are created, they are stored in the garbage-collected heap” [0045]. 
For further evidence of allocating program objects that relate to the application from an operating system, Liang cites that “memory 213 may include a class and method area for classes and a native function area for native functions” [0045])
This teaching of Liang suggests that the allocating step of Peacock can be performed with teachings of Liang.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock with the teachings of Liang. 

Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been for an operating system to “handle a number of primitive functions for the virtual machine implementation” [0043 – Liang].

However, Peacock in view of Liang does not disclose the following:
(1)	program instructions to identify particular ones of the allocated program objects in the global data dictionary that relate to the problem of the trace event; [[and]] 
(2)	program instructions to collect and store in the global data dictionary, by the system trace module of the virtual machine, additional native backend class data from the operating system on the native system layer that was not originally abstracted in response to the identifying the particular ones of the allocated objects in the global data dictionary that relate to the problem, the additional native backend class data being references to the allocated program objects that relate to the application; and 
Nonetheless, this feature would have been made obvious, as evidenced by Lu.
(1) (Lu teaches identifying, by the computer device, particular ones of the allocated program objects in the global data dictionary or heap [0099] that relate to the problem of the trace event [0095], e.g. “identifies concurrent pairs of the candidate operations, each pair accessing a respective common object and having at least one write operation. These candidate pairs represent potential DCbugs. At block 1008, the DCatch system uses run-time analysis tools to identify to determine which potential DCbugs are actual DCbugs” [0095; FIG. 10A, Element 1006])
(2) (Lu teaches, program instructions to collect and store in the global data dictionary, by the system trace module of the virtual machine, additional native backend class data, such as HB rules [0071, 0094], from the operating system [0059] on the native system layer [0105] that was not originally abstracted, evidenced by current extraction [0094], e.g. “the IDs allow DCatch trace analysis to correctly apply HB 
These teachings of Lu are applicable to objects in the global dictionary of Peacock in view of Liang.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock in view of Liang with the teachings of Lu. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to promote detecting concurrency errors according to backend class data, such as HB rules: “The four components include tracing, applying HB rules, triage to identify significant potential DCbugs, and triggering of the significant DCbugs. The example DCatch system is described with reference to FIGS. 10A and 10B. FIG. 10A is a flowchart diagram of an example system for detecting concurrency errors that shows the sequence of the basic operations” [0095 – Lu].

However, Peacock in view of Liang in view of Lu does not disclose the following:
program instructions to consolidate, in the application layer, the additional native backend class data thereby producing integrated trace data in a trace low with a timestamp, the additional native backend class data being different from the abstracted object data, 
Nonetheless, this feature would have been made obvious, as evidenced by Grossman.
(Grossman discloses consolidating, by the computer device in an application layer, the additional native backend class data [Section 3.6 HCL2-APARAPI, Paragraph 3; 3.7 Native Profiling and Debugging Tools, All Paragraphs] with abstracted object data that corresponds to the particular ones of the program objects [Section 3.5 HCL2 Runtime, Paragraph 7, Items #1 thru #3; 3.7 Native Profiling and Debugging Tools, All Paragraphs] thereby producing integrated trace data in a trace log with a timestamp [3.7 Native Profiling and Debugging Tools, All Paragraphs], the additional native backend class data [Section 3.6 HCL2-APARAPI, Paragraph 3; 3.7 Native Profiling and Debugging Tools, Paragraphs 1-2] being different from the abstracted object data, e.g. “Java objects in a format that OpenCL can process” [Section 3.5 HCL2 Runtime, Paragraph 7, Items #1 thru #3]) 
This consolidating technique of Grossman is well-known for environments with Java objects of Peacock in view of Liang in view of Lu, in order to yield predictable result. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock in view of Liang in view of Lu with the teachings of Grossman. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale D.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
The predictable result would have been as follows: “This produces a visual timeline of input aggregation,
output dumping, kernel processing, thread blocking, and
other important HCL2-specific states” [3.7 Native Profiling and Debugging Tools, Paragraph 3 – Grossman
Regarding claim 19, Peacock in view of Liang in view of Lu in view of Grossman discloses the following: 
further comprising program instructions to initialize the virtual machine.  
(Peacock teaches initializing the virtual machine [0019], e.g. “starting a virtual machine 20 with trace options” [0019]. 
Evidence of Peacock discloses a “computer system 90” which “is the hardware platform in which the virtual machine 20 executes” [0014])
Regarding claim 20, Peacock in view of Liang in view of Lu in view of Grossman discloses the following: 
further comprising: 6244-402416Appl. No. 16/205,515P201704747US01 
and program instructions to purge the global data dictionary upon termination of the virtual machine.
(Peacock teaches purging or dumping the global data dictionary or entries of a weak hash map [0034] upon termination of the virtual machine, e.g. “When the virtual machine crashes, the virtual machine creates a system dump of entries of the WeakHashMap. Consequently, the target object and the target state info object survive a termination of the virtual machine as application objects in a system dump” [0034])

However, Peacock does not disclose the following:
program instructions to load into the virtual machine the system defined class; 
Nonetheless, this feature would have been made obvious, as evidenced by Liang.
(Liang teaches loading into the virtual machine the system defined class, e.g. “The virtual machine implementation itself includes a dynamic class loader and verifier 211, a native function loader 215, memory 213 and execution engine 217. The dynamic class loader and verifier 211 loads application classes 203 and library classes 205 via operating system 209 into a memory 213” [0044])
Liang to load the system defined class into the virtual machine of Peacock.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock with the teachings of Liang. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale D.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
The predictable would be to “constitute programs to be executed by the virtual machine implementation that have been compiled to virtual machine instructions” [0042 – Liang]. 
Claim(s) 4 rejected under 35 U.S.C. 103 as being unpatentable over Peacock in view of Liang in view of Lu in view of Grossman in view of Ivanov et al. (Pub. No. US2008/0127110 published on May 29, 2008; hereinafter Ivanov).
Regarding claim 4, over Peacock in view of Liang in view of Lu in view of Grossman does not disclose the following: 
wherein the triggering is in response to a request from an application programing interface.  
(Ivanov teaches triggering [0033] is in response to a request from an application programing interface [0024-0025], e.g. “the instrumented code at data providers (e.g., monitored systems) and are assigned to the CPT trace record by calling a particular API method, such as an API addMetrico method” [0033])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify over Peacock in view of Liang in view of Lu in view of Grossman with the teachings of Ivanov. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Perform the triggering step of Ivanov in order to provide an API request within the system of combined functionalities disclosed by over Peacock in view of Liang in view of Lu in view of Grossman.
Ivanov].
Claim(s) 6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Peacock in view of Liang in view of Lu in view of Grossman in view of Hegarty et al. (Pub. No. US2020/0089599 filed on September 19, 2018; hereinafter Hegarty).
Regarding claim 6, Peacock in view of Liang in view of Lu in view of Grossman does not disclose the following: 
wherein the operating system resides on a device other than the computer device.  
Nonetheless, this feature would have been made obvious, as evidenced by Hegarty.
(Hegarty teaches that the operating system resides on a device other than the computer device, e.g. “an execution platform 112, which includes a runtime environment 113, an operating system 111, and one or more application programming interfaces (APIs) 110 that enable communication between the runtime environment 113 and the operating system 111” [0033])
This teaching of Hegarty can be applied to the system of Peacock in view of Liang in view of Lu in view of Grossman, in order to provide a system setup with an operating system residing on a device other than the computer device.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock in view of Liang in view of Lu in view of Grossman with the teachings of Hegarty. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to benefit from a different computing architecture [0033 – Hegarty
Regarding claim 11, Peacock in view of Liang in view of Lu in view of Grossman in view of Hegarty disclose the following: 
wherein a service provider at least one of creates, maintains, deploys and supports the computer device.  
(Hegarty teaches that a service provider at least one of creates, maintains, deploys and supports the computer device, e.g. ” In PaaS, the service provider provides end users the capability to deploy custom applications onto the network resources. The custom applications may be created using programming languages, libraries, services, and tools supported by the service provider. In IaaS, the service provider provides end users the capability to provision processing, storage, networks, and other fundamental computing resources provided by the network resources. Any applications, including an operating system, may be deployed on the network resources.” [0137]) 
This service provider taught by Hegarty provides components which can be implemented along with the computer device.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock in view of Liang in view of Lu in view of Grossman with the teachings of Hegarty. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “Various service models may be implemented by the cloud network” [0137 – Hegarty].
Regarding claim 12, Peacock in view of Liang in view of Lu in view of Grossman in view of Hegarty disclose the following: 
wherein the running of the application on the virtual machine is provided by a service provider on a subscription, advertising, and/or fee basis.  
Hegarty teaches that the running of the application [0081] on the virtual machine or JVM [0039, 0054] is provided by a service provider on a subscription basis [0144], e.g. “a subscription list indicates which tenants have authorization to access which applications. For each application, a list of tenant IDs of tenants authorized to access the application is stored. A tenant is permitted access to a particular application only if the tenant ID of the tenant is included in the subscription list corresponding to the particular application” [0144])
The teachings of Hegarty suggest that running of the application on the virtual machine of Peacock in view of Liang in view of Lu in view of Grossman is provided by a service provider on a subscription basis.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock in view of Liang in view of Lu in view of Grossman with the teachings of Hegarty. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “tenant isolation is implemented to ensure that the applications and/or data of different tenants are not shared with each other” [0140 – Hegarty].
Regarding claim 13, Peacock in view of Liang in view of Lu in view of Grossman in view of Hegarty disclose the following: 
wherein the computer device includes software provided as a service in a cloud environment.  
(Hegarty teaches that the computer device includes software provided as a service in a cloud environment [0137], e.g. “a service provider provides a cloud network to one or more end users … In SaaS, a service provider provides end users the capability to use the service provider's applications, which are executing on the network resources” [0137]) 
The
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock in view of Liang in view of Lu in view of Grossman with the teachings of Hegarty. 

The motivation would have been to benefit from “service models may be implemented by the cloud network” [0137 – Hegarty].
Claim(s) 8-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peacock in view of Liang in view of Lu in view of Grossman in view of Beck et al. (Pub. No. US2012/0260133 published on October 11, 2012; hereinafter Beck).
Regarding claim 8, Peacock in view of Liang in view of Lu in view of Grossman does not disclose the following: 
wherein the abstracted object data includes socket options.  
Nonetheless, this feature would have been made obvious, as evidenced by Beck.
(Beck discloses that the abstracted object data includes socket options, e.g. “the default socket calls are labeled with the destination host and port” [0119])
This socket option is a prior art element of Beck is included in the abstracted object data of Peacock in view of Liang in view of Lu in view of Grossman.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock in view of Liang in view of Lu in view of Grossman with the teachings of Beck. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would be “indicating file and socket activity” [0124 - Beck].
Regarding claim 9, Peacock in view of Liang in view of Lu in view of Grossman in view of Beck does disclose the following: 
wherein the socket options include a file descriptor, an internet protocol address and a port identifier.  
Beck teaches that the socket options include a file descriptor, an internet protocol address and a port identifier, e.g. “A process associates its input or output channel file descriptors ( sockets) with a port number and an IP address” [0128])
This teaching of Beck suggests that socket options for abstracted data objects of Peacock in view of Liang in view of Lu in view of Grossman can include a file descriptor, an internet protocol address and a port identifier.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock in view of Liang in view of Lu in view of Grossman with the teachings of Beck. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to enable “forwarding arriving network packets to a process by matching the packets IP address and port numbers” [0128 – Beck].
Regarding claim 18, Peacock in view of Liang in view of Lu in view of Grossman in view of Beck disclose the following: 
wherein the abstracted object data includes socket options, and the socket options include a file descriptor, an internet protocol address and a port identifier.  
(Beck discloses that the abstracted object data includes socket options, e.g. “the default socket calls are labeled with the destination host and port” [0119]. 
Beck teaches that the socket options include a file descriptor, an internet protocol address and a port identifier, e.g. “A process associates its input or output channel file descriptors ( sockets) with a port number and an IP address” [0128])
This teaching of Beck suggests that socket options for abstracted data objects of Peacock in view of Liang in view of Lu in view of Grossman can include a file descriptor, an internet protocol address and a port identifier.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock in view of Liang in view of Lu in view of Grossman with the teachings of Beck. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to enable “forwarding arriving network packets to a process by matching the packets IP address and port numbers” [0128 – Beck].

Response to Amendment
Applicant’s arguments, see “REMARKS”, filed January 6, 2021, with respect to claims 1-20. However, those arguments are moot in view of a new grounds of rejection.  
Examiner discovered prior arts as listed below: 
Lu et al. (Pub. No. US2018/0046565 published on February 15, 2018; hereinafter Lu) 
Goodman et al. (NPL titled “HadoopCL2: Motivating the Design of a Distributed, Heterogeneous Programming System With Machine-Learning Applications” in March 2016; hereinafter Goodman)
Hegarty et al. (Pub. No. US2020/0089599 filed on September 19, 2018; hereinafter Hegarty)
All claims are now rejected with new prior teachings, new combinations, and new rationales that make the claims unpatentable over 35 U.S.C. 103.
To advance prosecution, Examiner recommends that Applicant further amend the claims to overcome the rejection set forth, along with the prior art of record.

Conclusion  
The prior arts used for this office action were the most substantial for this rejection.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        March 17, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199